         Case 2:20-cv-00292-RMP         ECF No. 27      filed 11/24/20     PageID.391 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
 NUVASIVE INC.; NEXUS SURGICAL                                  Case No.   2:20-CV-292-RMP
 INNOVATIONS, INC., a Washington State
 corporation; MATT ROBINS, an individual;                       CIVIL MINUTES
 RONALD VICTOR ARTHUN; an individual;
                                                                DATE:     NOVEMBER 24, 2020
                                     Plaintiffs,                LOCATION: SPOKANE VIDEO
        -vs-

 NEXUS SURGICAL INNOVATIONS, INC., a
 Washington State corporation,                                  MOTION HEARING

                                     Defendant.

                                      Hon. Rosanna Malouf Peterson
          Penny Lamb                                 LC1                                 Crystal Hicks
      Courtroom Deputy                             Law Clerk                           Court Reporter
   Christopher Cardwell, Tom McFarland, and Kate
                                                           Matt Daley and Bill Symmes for Ronald V. Arthun
   Brereton for NuVasive, Inc. and Nexus Surgical
                                                                           and Matt Robins
                  Innovations, Inc.;
                  Movants’ Counsel                                       Respondents’ Counsel

       [ X ] Open Court                     [ ] Chambers                            [ ] Telecon
Before the Court is neXus Surgical Innovations, Inc. and NuVasive, Inc.’s Motions for Preliminary Injunction
(ECF No. 14) against Matt Robins and Nexus Surgical Innovations, Inc., NuVasive, Inc.’s Motion for Preliminary
Injunction (ECF No. 17) against Ronald V. Arthun.

Initial Comments by the Court: The Court has reviewed all pleadings involved and did not put a time limit on
argument.

Mr. Cardwell addressed the Court and presented argument on the Motions for Preliminary Injunction. The Court
queried Mr. Cardwell about RCW 49.62 and asked him to explain his position. Mr. Cardwell responded to the
Court’s inquiry. Mr. Daley addressed the Court and presented argument in opposition to the Motions. The Court
queried Mr. Daley about whether he was conceding that if somehow the non-solicitation clause were enforceable
if the statute was not barring it, that is reasonable in terms of necessity scope and public policy. Mr. Daley
responded to the Court’s inquiry. Mr. Cardwell presented rebuttal argument.




[ X ] ORDER FORTHCOMING

 CONVENED: 2:59 P.M.           ADJOURNED:      4:02 P.M.       TIME:     1:03 HR.      CALENDARED        [ N/A ]
